                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                            UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JAMES C. MCCURDY,
                                  11                                                   Case No. 16-00696 BLF (PR)
                                                      Petitioner,
                                  12                                                   ORDER DENYING PETITION FOR
Northern District of California




                                                v.
 United States District Court




                                                                                       WRIT OF HABEAS CORPUS;
                                  13                                                   DENYING CERTIFICATE OF
                                                                                       APPEALABILITY; DIRECTIONS
                                  14     DAVE DAVEY, Warden,                           TO CLERK
                                  15                  Respondent.
                                  16

                                  17         Petitioner filed a pro se petition for a writ of habeas corpus under 28 U.S.C.
                                  18   § 2254, challenging the revocation of his probation. Dkt. No. 1. After the Petition was
                                  19   dismissed in part, see Dkt. No. 23, Respondent filed an answer on the merits (“Answer”).
                                  20   Dkt. No. 35. Petitioner filed a traverse (“Traverse”). See Dkt. No. 47 (titled “Denial and
                                  21   Exception”). For the reasons set forth below, the Petition is DENIED.
                                  22                                      I. BACKGROUND

                                  23         On July 11, 2011, Petitioner pleaded no contest to felony transportation of a
                                  24   controlled substance. See Dkt. No. 17-1, Ex. A at 153:23. A seven-year suspended
                                  25   sentence was imposed, and Petitioner was placed on five years’ probation. See Dkt. No.
                                  26   17-1, Ex. B at 165:21-25. On June 4, 2014, Petitioner’s probation was revoked and he was
                                  27

                                  28   Case No. 16-00696 BLF (PR)
                                       ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY
                                   1   committed to prison for seven years. See Dkt. No. 17-1, Ex. D at 3:15-18.
                                   2          Petitioner did not appeal the revocation of his probation. Instead, Petitioner filed a
                                   3   petition for resentencing in Sonoma County Superior Court, as well as habeas petitions in
                                   4   Sonoma County Superior Court, the California Court of Appeal for the First Appellate
                                   5   District, and the California Supreme Court. See generally, Dkt. No. 17-1, Exs. E-I. Each
                                   6   of the state-court petitions was denied. See generally, id. The Sonoma County Superior
                                   7   Court summarily stated that Petitioner’s petition for resentencing was denied because the
                                   8   defendant was not eligible, and Petitioner’s habeas petition was denied because “no issues
                                   9   of merit [were] raised.” Dkt. No. 17-1, Ex. F. The California Court of Appeal and
                                  10   California Supreme Court denied Petitioner’s habeas petitions without comment. See Dkt.
                                  11   No. 17-1, Exs. G, I.
                                  12          When presented with a state court decision that is unaccompanied by a rationale for
Northern District of California
 United States District Court




                                  13   its conclusions, a federal court must conduct an independent review of the record to
                                  14   determine whether the state court decision is objectively reasonable. See Delgado v.
                                  15   Lewis, 223 F.3d 976, 982 (9th Cir. 2000). This “[i]ndependent review is not a de novo
                                  16   review of the constitutional issue, but rather, the only method by which [a federal court]
                                  17   can determine whether a silent state court decision is objectively unreasonable.” Himes v.
                                  18   Thompson, 336 F.3d 848, 853 (9th Cir. 2003). “[W]here a state court’s decision is
                                  19   unaccompanied by an explanation, the habeas petitioner’s burden still must be met by
                                  20   showing there was no reasonable basis for the state court to deny relief.” Harrington v.
                                  21   Richter, 562 U.S. 86, 98 (2011). Accordingly, this Court will conduct an independent, but
                                  22   still deferential, review of the record.
                                  23          Petitioner filed the instant habeas petition on February 11, 2016. See Dkt. No. 1
                                  24   (“Original Petition”). The Original Petition stated four claims, which the Court found
                                  25   cognizable and served on Respondent. See Dkt. No. 9. Respondent moved to dismiss the
                                  26   Original Petition as untimely and unexhausted. See Dkt. No. 17. The Court found that
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                     2
                                   1   three of Petitioner’s claims were untimely, and dismissed those claims. See Dkt. No. 23.
                                   2   The Court ordered Petitioner to file an amended petition stating only the surviving claim:
                                   3   that Petitioner received ineffective assistance of counsel during probation revocation
                                   4   proceedings. See id. at 7. Petitioner timely amended, see Dkt. No. 28 (“Operative
                                   5   Petition”), and the Court stayed proceedings so that Petitioner could exhaust the ineffective
                                   6   assistance claim, see Dkt. No. 30. Following a motion from Petitioner, the Court reopened
                                   7   proceedings on January 25, 2019. See Dkt. No. 32.
                                   8                                  II. STATEMENT OF FACTS

                                   9          In the absence of a reasoned state court opinion, the following facts are taken from

                                  10   the Operative Petition, the exhibits attached to the Original Petition, and the exhibits

                                  11   attached to Respondent’s motion to dismiss and Answer. Unless otherwise specified, the

                                  12   facts are given in chronological order.
Northern District of California
 United States District Court




                                  13          On July 11, 2011, in Napa County, Petitioner pleaded no contest to felony
                                  14   transportation of a controlled substance. See Dkt. No. 17-1, Ex. A at 153:23. A seven-
                                  15   year suspended sentence was imposed, and Petitioner was placed on five years’ probation.
                                  16   See Dkt. No. 17-1, Ex. B at 165:21-25.
                                  17          On October 31, 2013, Petitioner’s case was transferred to Sonoma County. See
                                  18   Dkt. No. 17-1, Ex. C. The transfer appears to have been requested on the basis that
                                  19   petitioner had moved to Santa Rosa. See id. at 354:4-6. In the Operative Petition,
                                  20   Petitioner argues that this transfer “breached [his] plea agreement.” Operative Pet. at 6.
                                  21   However, Petitioner was present at the transfer hearing, and responded to the transfer by
                                  22   saying, “Awesome. Thank you.” Dkt. No. 17-1, Ex. C at 354:26.
                                  23          On January 15, 2014, after the transfer was completed, the Sonoma County
                                  24   Superior Court (“Sonoma Court”) summarily revoked Petitioner’s probation. See Dkt. No.
                                  25   36, Ex. L at 3, Ex. P at 2. Petitioner had been “convicted of a new crime in Napa County”
                                  26   and “had been charged with a new crime in Sonoma County.” Dkt. No. 36, Ex. P at 2.
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                      3
                                   1          Subsequently, the Sonoma Court held four hearings concerning the revocation of
                                   2   Petitioner’s probation. At the first, held April 8, 2014, Petitioner’s counsel requested
                                   3   additional time to conduct settlement discussions with the prosecution. See Dkt. No. 36,
                                   4   Ex. M. The Sonoma Court informed petitioner that he had a right to a “probation hearing
                                   5   in a reasonable time,” and asked if Petitioner agreed to waive that right in favor of a one-
                                   6   week extension. Id. In the Traverse, Petitioner argues that the extension of time violated
                                   7   his rights. See Traverse at 3. However, during the April 8, 2014 hearing, the Sonoma
                                   8   Court directly asked Petitioner if he agreed to waive his rights and consented to an
                                   9   extension of time, and Petitioner directly informed the Sonoma Court that he did so agree.
                                  10   See Dkt. No. 36, Ex. M.
                                  11          At the second hearing, held April 15, 2014, the prosecution requested an extension
                                  12   of time to review Petitioner’s file and conduct settlement discussions. See Dkt. No. 36, Ex.
Northern District of California
 United States District Court




                                  13   N. Petitioner’s counsel stated that Petitioner was “prepared to give the People as much
                                  14   time as it takes to have a thoughtful discussion.” Id. at 3:26-27; see also id. at 5:3-5 (“I’m
                                  15   trying to find a way not to waste anyone’s time and have a thoughtful discussion, however
                                  16   that needs to happen.”). Petitioner was again asked directly by the Sonoma Court whether
                                  17   he agreed to waive his right to a speedy probation hearing, and again directly informed the
                                  18   Sonoma Court that he so agreed. See id. at 5:23-27.
                                  19          At the third hearing, held April 29, 2014, Petitioner’s counsel admitted that
                                  20   Petitioner had violated probation. See Dkt. No. 36, Ex. O. The Sonoma Court spoke to
                                  21   Petitioner directly, and informed Petitioner that he was entitled to a hearing in which the
                                  22   prosecution had “to prove by a preponderance of the evidence . . . that [Petitioner was] in
                                  23   violation of probation.” Id. at 2:22-25. The court informed Petitioner that he had a right to
                                  24   testify at such a hearing, and to test the evidence against him. See id. Petitioner informed
                                  25   the Sonoma Court that he understood and waived those rights. See id. at 3:3-5. The
                                  26   Sonoma Court found this waiver to be “knowing, voluntary, and intelligent,” and accepted
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                      4
                                   1   Petitioner’s admission that Petitioner had “failed to be of good conduct and obey all laws.”
                                   2   Id. at 3:2-15. The Sonoma Court observed that the violation was based on Petitioner’s
                                   3   conviction of a misdemeanor. Id. at 3:16-17 (The Court: “This misdemeanor, is that the
                                   4   basis of the violation?” Prosecution: “It is, Your Honor.”). The Sonoma Court then
                                   5   referred the matter to the Sonoma County probation department for a supplemental
                                   6   sentencing report. See id.
                                   7           The Sonoma County probation department provided its supplemental sentencing
                                   8   report on May 28, 2014. See Dkt. No. 36, Ex. P at 5. The report noted that, among other
                                   9   violations of the probation imposed in 2011, Petitioner had been “convicted of a
                                  10   misdemeanor violation of Section 69 PC in Napa County on 01/30/14.” Id. at 3. As
                                  11   punishment for this conviction, Petitioner “served 120 days in jail and was granted
                                  12   summary probation.” Id. at 3. The report concluded that Petitioner’s “compliance on
Northern District of California
 United States District Court




                                  13   probation has been dismal,” and recommended the Sonoma Court revoke probation. Id. at
                                  14   3, 5.
                                  15           The fourth hearing was held June 4, 2014, after the probation department provided
                                  16   its report. See Dkt. No. 17-1, Ex. D (noting that the court had “read and considered the
                                  17   probation report”). The transcript from that hearing shows that Petitioner’s counsel asked
                                  18   the Sonoma Court to impose “an alternative sentence besides state prison,” and suggested
                                  19   that Petitioner be released on his own recognizance. See id. at 2:12-22. The Sonoma
                                  20   Court denied both requests and revoked probation. Id. at 3.
                                  21                                        III. DISCUSSION

                                  22   A.      Legal Standard

                                  23           This Court may entertain a petition for a writ of habeas corpus “in behalf of a

                                  24   person in custody pursuant to the judgment of a State court only on the ground that he is in

                                  25   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

                                  26   § 2254(a); Rose v. Hodges, 423 U.S. 19, 21 (1975). The writ may not be granted with

                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                     5
                                   1   respect to any claim that was adjudicated on the merits in state court unless the state

                                   2   court’s adjudication of the claim: “(1) resulted in a decision that was contrary to, or

                                   3   involved an unreasonable application of, clearly established Federal law, as determined by

                                   4   the Supreme Court of the United States; or (2) resulted in a decision that was based on an

                                   5   unreasonable determination of the facts in light of the evidence presented in the State court

                                   6   proceeding.” 28 U.S.C. § 2254(d).

                                   7          “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state

                                   8   court arrives at a conclusion opposite to that reached by [the Supreme] Court on a question

                                   9   of law or if the state court decides a case differently than [the Supreme] Court has on a set

                                  10   of materially indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 412-13 (2000).

                                  11   The only definitive source of clearly established federal law under 28 U.S.C. § 2254(d) is

                                  12   in the holdings (as opposed to the dicta) of the Supreme Court as of the time of the state
Northern District of California
 United States District Court




                                  13   court decision. Id. at 412; Brewer v. Hall, 378 F.3d 952, 955 (9th Cir. 2004). While

                                  14   circuit law may be “persuasive authority” for purposes of determining whether a state

                                  15   court decision is an unreasonable application of Supreme Court precedent, only the

                                  16   Supreme Court’s holdings are binding on the state courts and only those holdings need be

                                  17   “reasonably” applied. Clark v. Murphy, 331 F.3d 1062, 1069 (9th Cir.), overruled on

                                  18   other grounds by Lockyer v. Andrade, 538 U.S. 63 (2003).

                                  19          “Under the ‘unreasonable application’ clause, a federal habeas court may grant the

                                  20   writ if the state court identifies the correct governing legal principle from [the Supreme

                                  21   Court’s] decisions but unreasonably applies that principle to the facts of the prisoner’s

                                  22   case.” Williams, 529 U.S. at 413. “Under § 2254(d)(1)’s ‘unreasonable application’

                                  23   clause, . . . a federal habeas court may not issue the writ simply because that court

                                  24   concludes in its independent judgment that the relevant state-court decision applied clearly

                                  25   established federal law erroneously or incorrectly.” Id. at 411. A federal habeas court

                                  26

                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                     6
                                   1   making the “unreasonable application” inquiry should ask whether the state court’s

                                   2   application of clearly established federal law was “objectively unreasonable.” Id. at 409.

                                   3   B.     Analysis

                                   4          As explained above, Petitioner has only one claim in the Operative Petition: that
                                   5   counsel rendered ineffective assistance during probation revocation proceedings. See
                                   6   generally, Operative Pet. Specifically, Petitioner argues that his counsel was ineffective in
                                   7   advising Petitioner to admit to violating probation, see id. at 6, and in not “even
                                   8   attempt[ing] to compromise with the Sonoma County Court [at the] probation hearing”
                                   9   Traverse at 1.
                                  10          Petitioner must establish two things in order to prevail on a Sixth Amendment
                                  11   ineffectiveness of counsel claim. First, he must establish that counsel’s performance was
                                  12   deficient, i.e., that it fell below an “objective standard of reasonableness” under prevailing
Northern District of California
 United States District Court




                                  13   professional norms. Strickland v. Wash., 466 U.S. 668, 687-88 (1984). Second, he must
                                  14   establish that he was prejudiced by counsel’s deficient performance, i.e., that “there is a
                                  15   reasonable probability that, but for counsel’s unprofessional errors, the result of the
                                  16   proceeding would have been different.” Id. at 694. A reasonable probability is defined as
                                  17   a probability sufficient to undermine confidence in the outcome. Id
                                  18          “[A] court need not determine whether counsel’s performance was deficient before
                                  19   examining the prejudice suffered by the defendant as the result of the alleged deficiencies.”
                                  20   Id. at 697; Williams v. Calderon, 52 F.3d 1465, 1470 & n.3 (9th Cir. 1995) (applauding
                                  21   district court’s refusal to consider whether counsel’s conduct was deficient after
                                  22   determining that petitioner could not establish prejudice), cert. denied, 516 U.S. 1124
                                  23   (1996).
                                  24          1. Counsel was not ineffective in his attempts to negotiate.
                                  25          Petitioner’s argument that counsel “didn’t even attempt to compromise with the
                                  26   Sonoma County Court [at the] probation hearing,” Traverse at 1, is belied by the record.
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                      7
                                   1   The transcript of the first hearing before the Sonoma Court reveals that counsel requested,
                                   2   and was granted, a continuance “to have a settlement discussion about” Petitioner’s
                                   3   probation. Dkt. No. 36, Ex. M at 2:11-12. At the second hearing, counsel twice stated that
                                   4   he and the prosecution “need[ed] to continue our conversation” and to “continue our
                                   5   discussion.” Dkt. No. 36, Ex. N at 2:10-13. That the “discussion” or “conversation” with
                                   6   the prosecution needed to be “continue[d]” suggests that counsel had already begun
                                   7   settlement talks with the prosecution. Indeed, Petitioner’s own statements show that his
                                   8   counsel attempted to negotiate with the prosecution; Petitioner states that he agreed to a
                                   9   continuance at the second hearing because “we were trying to compromise.” Traverse at 2.
                                  10   The record and Petitioner’s own description of events thus show that counsel did attempt
                                  11   to negotiate with the prosecution, but in the end was unsuccessful.
                                  12          To the extent Petitioner intends to challenge the failure to secure a plea deal,
Northern District of California
 United States District Court




                                  13   Petitioner’s claim fails because the failure to secure a plea deal does not constitute
                                  14   ineffective assistance of counsel. The United States Supreme Court has stated that, “[i]f no
                                  15   plea offer is made, or a plea deal is accepted by the defendant but rejected by the judge, the
                                  16   issue [of ineffective assistance of counsel] simply does not arise.” Lafler v. Cooper, 566
                                  17   U.S. 156, 168 (2012); see also United States v. McCall, No. C 00-00505 WHA, 2014 WL
                                  18   2581353, at *3 (N.D. Cal. June 9, 2014) (explaining that the requirement for effective
                                  19   advice from counsel only attaches to formal plea offers). This is because “defendants have
                                  20   ‘no right to be offered a plea . . . nor a federal right that the judge accept it.’” McCall,
                                  21   2014 WL 2581353, at *3 (quoting Missouri v. Frye, 566 U.S. 134, 148 (2012)).
                                  22          To the extent Petitioner intends to claim that counsel was ineffective because he did
                                  23   not accurately predict that the Sonoma Court would revoke probation, Petitioner’s claim
                                  24   fails. It is well-settled that an attorney’s incorrect prediction as to the likely sentence
                                  25   following a guilty plea does not amount to erroneous advice, or satisfy the deficiency
                                  26   prong of Strickland, simply because the trial court ultimately imposed a different sentence.
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                       8
                                   1   Womack v. Del Papa, 497 F.3d 998, 1002-02 (9th Cir. 2007) (distinguishing Iaea v. Sunn,
                                   2   800 F.2d 861 (9th Cir. 1986)).
                                   3           Because the record is clear that counsel attempted to negotiate with the prosecution,
                                   4   Petitioner has not established that counsel was ineffective.
                                   5           2. Petitioner was not prejudiced by admitting he violated probation.
                                   6           Petitioner’s argument that counsel should not have advised Petitioner to admit the
                                   7   probation violation does not demonstrate prejudice, because as Petitioner concedes in the
                                   8   Operative Petition, he in fact violated probation. See Operative Pet. at 6 (“I violated
                                   9   probation . . . .”).
                                  10           First, it is apparent from public records that Petitioner violated probation. Court
                                  11   records show that Petitioner was convicted of at least one misdemeanor after Petitioner
                                  12   was granted probation, and before the Sonoma Court held the probation revocation
Northern District of California
 United States District Court




                                  13   proceedings at issue here. See Napa Cty. Super. Ct. Case Nos. CR-169183 (on January 30,
                                  14   2014, Petitioner pleaded guilty to a violation of the California Penal Code, for obstructing
                                  15   or resisting an officer), CR-163036 (on October 24, 2012, Petitioner pleaded guilty to a
                                  16   misdemeanor violation of the California Vehicle Code, for driving under the influence of
                                  17   alcohol and with a suspended license).1 Petitioner’s conviction for obstructing or resisting
                                  18   an officer was noted in the probation report, see Dkt. No. 36, Ex. P at 2, and the
                                  19   prosecution expressly cited that conviction as a basis for revoking probation, see Dkt. No.
                                  20   17-1, Ex. D at 3:7-8. Because Petitioner was convicted of resisting or obstructing a police
                                  21   officer while Petitioner was on probation, and because the record of this conviction is
                                  22   publicly available, the only practical difference Petitioner’s admission made to the
                                  23   probation revocation proceedings is that it saved the prosecution the effort of introducing
                                  24

                                  25   1
                                         The Court takes judicial notice of the Napa County court docket. Courts “may take
                                  26   notice of proceedings in other courts, both within and without the federal judicial system,
                                       if those proceedings have a direct relation to matters at issue.” United States v. Black, 482
                                  27   F.3d 1035, 1041 (9th Cir. 2007).
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                      9
                                   1   court records to prove up Petitioner’s probation violation. Accordingly, Petitioner has not
                                   2   established that he was prejudiced by this admission.
                                   3          Second, although Petitioner argues that he was inappropriately advised to admit to
                                   4   two probation violations, see Traverse at 1 (arguing that the failure to complete a drug
                                   5   treatment program did not constitute a second violation of probation), Petitioner does not
                                   6   explain how this would have made a difference to the probation revocation proceedings.
                                   7   Petitioner does not cite any case law that suggests he would have been entitled to remain
                                   8   on probation if he violated the conditions of probation only once, and the Court is unaware
                                   9   of any case law that allows a probationer one “free pass.” It therefore appears to the Court
                                  10   that any admission to two probation violations did not prejudice Petitioner.
                                  11          Moreover, Petitioner did not actually admit to two probation violations on the
                                  12   record. The Sonoma Court did not ask Petitioner whether Petitioner had violated probation
Northern District of California
 United States District Court




                                  13   more than once. Instead, Petitioner was asked: “do you admit that you violated your
                                  14   probation in that you failed to be of good conduct and obey all laws?” Dkt. No. 36, Ex. O
                                  15   at 3:10-12. Petitioner answered “Yes, sir.” Id. at 3:13. And as noted, supra, the Sonoma
                                  16   Court believed this admission was based on only one probation violation: Petitioner’s
                                  17   misdemeanor conviction. See id. at 3:16-17 (The Court: “This misdemeanor, is that the
                                  18   basis of the violation?” Prosecution: “It is, Your Honor.”). As Petitioner appears to
                                  19   concede that he violated probation at least once, see Operative Pet. at 6, and court records
                                  20   reveal that Petitioner was convicted of a crime while on probation, and the Sonoma Court
                                  21   believed Petitioner’s admission was based on this single conviction, see supra, Petitioner’s
                                  22   admission that he “failed to be of good conduct and obey all laws” is true even if the
                                  23   alleged second probation violation is disregarded.
                                  24          For these reasons, Petitioner has failed to show that there is a reasonable probability
                                  25   the Sonoma Court would have permitted him to remain on probation, but for counsel’s
                                  26   alleged errors.
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                    10
                                   1          Because counsel was not ineffective in negotiations with the prosecution, and
                                   2   because Petitioner has not shown he was prejudiced by admitting to two probation
                                   3   violations rather than to one, Petitioner has failed to demonstrate that he is entitled to
                                   4   habeas relief.
                                   5                                       IV. CONCLUSION

                                   6          After a careful review of the record and pertinent law, the Court concludes that the

                                   7   Operative Petition must be DENIED.

                                   8          Further, a Certificate of Appealability is DENIED. See Rule 11(a) of the Rules

                                   9   Governing Section 2254 Cases. Petitioner has not made “a substantial showing of the

                                  10   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Nor has Petitioner demonstrated

                                  11   that “reasonable jurists would find the district court’s assessment of the constitutional

                                  12   claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Petitioner may
Northern District of California
 United States District Court




                                  13   not appeal the denial of a Certificate of Appealability in this Court but may seek a

                                  14   certificate from the Court of Appeals under Rule 22 of the Federal Rules of Appellate

                                  15   Procedure. See Rule 11(a) of the Rules Governing Section 2254 Cases.

                                  16          The Clerk shall terminate any pending motions, enter judgment in favor of

                                  17   Respondent, and close the file.

                                  18          IT IS SO ORDERED.
                                  19   Dated: January 2, 2020                              ________________________
                                                                                           BETH LABSON FREEMAN
                                  20                                                       United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                      11
